Citation Nr: 0803673	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-40 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis of the left 
ankle, to include, as residuals of a cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1973 through 
April 1976.  The veteran also performed National Guard 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has arthritis in his left ankle 
due to his active service, including, residuals of a cold 
injury while stationed in Germany from September 1973 to 
April 1976, and/or arthritis caused by a 1978 injury during 
National Guard training.  

Review of the record shows while the September 2003 rating 
decision listed service medical records dated 1973 to 1976 as 
evidence, those records are not contained in the claims file.  
While the service medical records are missing, there is a 
heightened duty to assist the veteran in development of his 
claim, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt in cases, such as this.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

National Guard records note that upon enlistment in August 
1977, the veteran had normal lower extremities.  A May 1978 
statement of medical examination and duty status indicated 
that the veteran had an injury to the left ankle during 
annual training.  Treatment records dated May 1978 indicated 
a questionable chipped bone in the left ankle, bilateral 
swelling of the left malleoli, tenderness.  The impression 
was an unstable ankle.  

A military pay voucher noted that the veteran was disabled 
due to a personal injury from May to July 1978.

The veteran submitted a private medical opinion dated January 
2006.  The physician gave an assessment of status post 
probable old avulsion fracture or tip of the medial malleolar 
fracture in 1978 with an otherwise normal ankle.

Based on the January 2006 private medical opinion, the Board 
cannot definitively say whether or not there is a current, 
chronic left ankle disorder.  In light of the evidence, the 
Board finds that a medical opinion as to whether the veteran 
has a current, chronic left ankle disorder, as well as the 
relationship, if any, between the veteran's left ankle 
disorder (if any) and service, based on a full review of the 
record and supported by stated rationale, would also be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to substantiate 
his claim for service connection for 
left ankle arthritis, including notice 
of what evidence, if any, the claimant 
is expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See, 
Quartiuccio v. Princpi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5013 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Notice of the type of 
evidence necessary to establish a 
disability rating and an effective date 
in the event that service connection is 
awarded should also be provided.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	Contact the NPRC, or any other 
appropriate agency, to obtain the 
veteran's service medical records and 
personnel file.  Records, if any, 
should be associated with the claims 
file.  If no service records can be 
found, or if they have been lost or 
destroyed, ask for specific 
confirmation of that fact.  

3.	After any available records are 
associated with the claims file, the 
veteran should be provided with a VA 
examination of the left ankle to 
determine the nature and etiology of 
any current left ankle disorder.  If a 
left ankle disorder is diagnosed the 
examiner should state whether the 
disorder is proximately related to his 
service, including a 1978 injury during 
his National Guard training.  The 
claims file should be provided to and 
reviewed by the examiner.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  Based on 
examination findings, historical 
records, and medical principles, the 
physician should give a medical 
opinion, with full rationale, whether 
the veteran has a left ankle disorder 
and, if so, whether it is at least as 
likely as not that the disorder is 
related to the veteran's service.  A 
complete rationale must be provided for 
all opinions given.

4.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

